Citation Nr: 0124854	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
cerebral contusion with skull fracture, dizziness and 
headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


REMAND

The veteran had active service from January 1971 to January 
1973 and from March 1973 to March 1979.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Residuals of cerebral contusion with skull fracture, 
dizziness and headaches, is evaluated as 10 percent disabling 
under diagnostic codes 8045 and 9304, pertaining to brain 
diseases due to trauma and to dementia due to head trauma.  

In the course of this appeal, the veteran underwent a VA 
examination in April 1998.  A July 1998 addendum, apparently 
prepared by Dr. J., sets forth an assessment of mood disorder 
secondary to "medical conditions, head trauma, depression," 
the term head trauma consisting of a pen and ink change to 
the original document.  That addendum reflects a global 
assessment of functioning (GAF) evaluation of 60.  

In addition, the claims file contains a largely identical 
document, ostensibly prepared by the same physician and 
associated with the claims file some time later, with 
different pen and ink changes.  That latter document does not 
set forth head trauma within the Axis I assessment, although 
the report lists, under Axis III, cerebral concussion, post-
traumatic stress headache and head trauma.  That report also 
sets forth, in the form of a pen and ink change, a GAF 
evaluation of 45 and reflects an August 17, 1998 date 
associated with the signature.  

The reports raise some question as to whether the veteran 
suffers from a mood disorder as a result of head trauma.  
However, the claims file also contains other medical records 
that document psychiatric treatment, but which do not 
characterize a mood disorder as secondary to an earlier head 
trauma.  

The Board, cannot fairly address the issue of entitlement to 
a higher rating for residuals of a head injury without 
addressing whether a mood disorder is the result of a head 
trauma in service.  The claims file leaves unclear, however, 
whether a mood disorder is related to a prior head injury in 
service and, if so, the extent of impairment that the veteran 
suffers as a result of a mood disorder.  An examination to 
clarify the etiology and the severity of a mood disorder, 
therefore, is warranted.    

The Board observes that the addendum dated in August 1998, 
together with numerous other medical records documenting 
psychiatric treatment, appears to have been associated with 
the claims file after the RO issued to the veteran, in 
September 1998, a supplemental statement of the case 
addressing the issue at hand.  The supplemental statement of 
the case does not reflect that the August 1998 statement was 
considered, and the claims file does not reflect that the RO 
provided the veteran with a supplemental statement of the 
case addressing either the August 1998 addendum or the other 
medical evidence received after the issuance of the September 
1998 supplemental statement of the case.  The veteran has not 
waived consideration by the RO of the evidence received 
subsequent to the issuance of the September 1998 supplemental 
statement of the case, and consideration by the RO of this 
evidence, therefore, is required.  38 C.F.R. §§ 19.77, 
20.1304.

It is unclear how the addendum dated in August 1998 was made 
part of the claims file.  Although it is similar to it is not 
identical to the addendum, ostensibly signed by the same 
physician, which sets forth a GAF evaluation of 60.  The 
presence of both addenda in the claims file raises some 
question at to whether both documents are authentic and 
leaves unclear whether and why the signing physician revised 
his opinion concerning the proper assessment.  Further 
development, is warranted to reconcile the apparent 
discrepancy between these documents.  

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.  

2.  As part of its development, the RO 
should contact the veteran and notify the 
veteran of evidence needed to 
substantiate the veteran's claim.  The RO 
should also request that the veteran 
identify all records of treatment 
received for a mood disorder and for 
residuals of a concussion.  Any such 
records should be obtained.  

3.  The RO should also undertake any 
other development required by the VCAA.

4.  If possible, the RO should obtain 
from Dr. J. an explanation for the two 
different versions of the addendum 
containing his signature.  The 
explanation should set for the 
approximate date for the creation of each 
version of the addendum and the 
significance of the differences between 
the two versions.  Otherwise, the RO 
should set forth in a memorandum any 
available information that would explain 
the presence in the claims file of the 
two versions of the memorandum in 
question.   

5.  The RO should afford the veteran an 
examination to ascertain the nature, 
etiology, and severity of a mood 
disorder.  The examiner should set for 
the all Axis I diagnoses and should 
indicate whether it is at least as likely 
as not that the veteran suffers from a 
mood disorder secondary to a head trauma 
in service.  If so, the examiner should 
also identify the symptomatology and 
degree of impairment attributable to any 
such disorder, being careful to 
distinguish between that 
symptomatology/impairment and impairment 
not associated with the veteran's history 
of head trauma.  The examiner should also 
set forth a GAF identifying the degree of 
impairment exclusively attributable to a 
mood disorder secondary to head trauma.  
The examiner's attention is directed to a 
report of an April 1998 examination and 
any associated addenda, as well as to 
other evidence of mental health care 
associated with the claims file.  The 
claims file, together with a copy of this 
remand, must be made available to the 
examiner for review.  

6.  Thereafter, the RO should re-
adjudicate the issue on appeal.  In doing 
so, the RO should consider whether 
compensation is warranted under a 
separate diagnostic code for a mood 
disorder secondary to trauma.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




